Title: From James Madison to Robert R. Livingston, 28 September 1805
From: Madison, James
To: Livingston, Robert R.


          
            Sir,
            Department of State 28th Septr 1805
          
          The case of Mr William Lewis, whose vessel was carried into Tobago by a French Cruizer, as stated and referred to in the letter I had the honor to write to you on the 27th Octr 1803, has been since renewed to Genl Armstrong, who returns for answer, that he has neither seen nor heard any thing of it, that none of your papers have been left with him, and that Mr. Skipwith’s memory does not supply the defect. I therefore beg the favor of you to forward to me these and any other official papers respecting unfinished demands which may remain with you and which you may judge necessary to their furtherance at Paris. As Mr Lewis’s case has taken a peculiar course here, I will thank you for his papers in particular, as soon as you can make it convenient to forward them. I have the honor to be, Sir Very respectfully your most obt Sert.
          
            James Madison
          
        